

116 HR 1589 RS: CBRN Intelligence and Information Sharing Act of 2019
U.S. House of Representatives
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 437116th CONGRESS2d SessionH. R. 1589[Report No. 116–222]IN THE SENATE OF THE UNITED STATESApril 2, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsMarch 2, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo amend the Homeland Security Act of 2002 to establish chemical, biological, radiological, and
			 nuclear intelligence and information sharing functions of the Office of
			 Intelligence and Analysis of the Department of Homeland Security and to
			 require dissemination of information analyzed by the Department to
			 entities with responsibilities relating to homeland security, and for
 other purposes.1.Short titleThis Act may be cited as the CBRN Intelligence and Information Sharing Act of 2019.2.Chemical, biological, radiological, and nuclear intelligence and information sharing(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by inserting after section 210E the following new section:210F.Chemical, biological, radiological, and nuclear intelligence and information sharing(a)In generalThe Office of Intelligence and Analysis of the Department of Homeland Security shall—(1)support homeland security-focused intelligence analysis of terrorist actors, their claims, and their plans to conduct attacks involving chemical, biological, radiological, or nuclear materials against the United States, including critical infrastructure;(2)support homeland security-focused intelligence analysis of global infectious disease, public health, food, agricultural, and veterinary issues;(3)support homeland security-focused risk analysis and risk assessments of the homeland security hazards described in paragraphs (1) and (2), including the transportation of chemical, biological, nuclear, and radiological materials, by providing relevant quantitative and nonquantitative threat information;(4)leverage existing and emerging homeland security intelligence capabilities and structures to enhance early detection, prevention, protection, response, and recovery efforts with respect to a chemical, biological, radiological, or nuclear attack;(5)share information and provide tailored analytical support on such threats to State, local, Tribal, and territorial authorities, and other Federal agencies, as well as relevant national biosecurity and biodefense stakeholders, as appropriate; and(6)perform other responsibilities, as assigned by the Secretary.(b)CoordinationWhere appropriate, the Office of Intelligence and Analysis shall coordinate with other relevant Department components, including the Countering Weapons of Mass Destruction Office and the National Biosurveillance Integration Center, agencies within the intelligence community, including the National Counter Proliferation Center, and other Federal, State, local, Tribal, and territorial authorities, including officials from high-threat urban areas, State and major urban area fusion centers, and local public health departments, as appropriate, and enable such entities to provide recommendations on optimal information sharing mechanisms, including expeditious sharing of classified information, and on how such entities can provide information to the Department.(c)DefinitionsIn this section:(1)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).(2)National biosecurity and biodefense stakeholdersThe term national biosecurity and biodefense stakeholders means officials from Federal, State, local, Tribal, and territorial authorities and individuals from the private sector who are involved in efforts to prevent, protect against, respond to, and recover from a biological attack or other phenomena that may have serious health consequences for the United States, including infectious disease outbreaks..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 201E the following new item:Sec. 210F. Chemical, biological, radiological, and nuclear intelligence and information sharing..(c)Report(1)In generalNot later than one year after the date of the enactment of this Act and annually thereafter for each of the following four years, the Secretary of Homeland Security shall report to the appropriate congressional committees on the following:(A)The intelligence and information sharing activities under section 210F of the Homeland Security Act of 2002 (as added by subsection (a) of this section) and of all relevant entities within the Department of Homeland Security to counter the threat from attacks using chemical, biological, radiological, or nuclear materials.(B)The Department’s activities in accordance with relevant intelligence strategies.(2)Assessment of implementationThe reports required under paragraph (1) shall include the following:(A)An assessment of the progress of the Office of Intelligence and Analysis of the Department of Homeland Security in implementing such section 210F.(B)A description of the methods established to carry out such assessment.(3)DefinitionIn this subsection, the term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate and any committee of the House of Representatives or the Senate having legislative jurisdiction under the rules of the House of Representatives or Senate, respectively, over the matter concerned.3.Dissemination of information analyzed by the department to state, local, tribal, territorial, and
 private entities with responsibilities relating to homeland securityParagraph (6) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)) is amended by striking and to agencies of State and all that follows through the period at the end and inserting to State, local, Tribal, territorial, and private entities with such responsibilities, and, as appropriate, to the public, in order to assist in preventing, deterring, or responding to acts of terrorism against the United States..1.Short titleThis Act may be cited as the CBRN Intelligence and Information Sharing Act of 2019.2.Chemical, biological, radiological, and nuclear intelligence and information sharing(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by inserting after section 210E the following:210F.Chemical, biological, radiological, and nuclear intelligence and information sharing(a)In generalThe Secretary, acting through the Undersecretary for Intelligence and Analysis, and working with the intelligence components of the Department, shall—(1)coordinate the analysis of the intentions, capabilities, and plans of individuals or organizations threatening or preparing to conduct attacks against the homeland (including key resources and critical infrastructure of the United States) involving the use of chemical, biological, radiological, or nuclear materials, devices, or agents;(2)coordinate the analysis of threats to homeland security from global infectious disease and other food, agricultural, or veterinary threats to public health;(3)ensure the integration of the analysis described in paragraphs (1) and (2) with assessments of the vulnerability of and risks to the people, territory, key resources, and critical infrastructure of the United States from chemical, biological, nuclear, and radiological materials, devices, or agents;(4)leverage existing and emerging homeland security intelligence capabilities and structures to— (A)plan for, detect, and protect against the importation, possession, storage, transportation, development, or use of unauthorized chemical, biological, radiological, or nuclear materials, devices, or agents in the United States; and (B)protect against an attack using such materials, devices, or agents against the people, territory, or interests of the United States;(5)share information and provide tailored analytical support on these threats to State, local, Tribal authorities and other Federal agencies, as appropriate; and(6)perform other responsibilities, as assigned by the Secretary.(b)CoordinationWhere appropriate, the Undersecretary for Intelligence and Analysis shall— (1)coordinate with— (A)other Departmental components, including the Countering Weapons of Mass Destruction Office, the Cybersecurity and Infrastructure Security Agency, the Science and Technology Directorate; and (B)other Federal, State, local, and Tribal entities, including officials from high-threat urban areas, State and major urban area fusion centers, and local public health departments; and (2)enable such components and entities to provide recommendations on— (A)optimal information sharing mechanisms, including expeditious sharing of classified information; and (B)how such components and entities can provide information to the Undersecretary and other components of the Department.(c)DefinitionIn this section, the term fusion center has the meaning given the term in section 210A..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 210E the following:Sec. 210F. Chemical, biological, radiological, and nuclear intelligence and information sharing..(c)Report(1)In generalNot later than 1 year after the date of enactment of this Act and annually thereafter, the Secretary of Homeland Security shall report to the appropriate congressional committees on—(A)the intelligence and information sharing activities under section 210F of the Homeland Security Act of 2002 (as added by subsection (a) of this section) and of all relevant entities within the Department of Homeland Security to counter the threat from global infectious disease and attacks using chemical, biological, radiological, or nuclear materials, devices, or agents; and(B)the Department’s activities in accordance with relevant intelligence strategies.(2)Assessment of implementationThe reports required under paragraph (1) shall include—(A)an assessment of the progress of the Department of Homeland Security in implementing such section 210F; and(B)a description of the methods established to carry out such assessment.(3)TerminationThis subsection shall terminate on the date that is 5 years after the date of enactment of this Act.(4)DefinitionIn this subsection, the term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate and any committee of the House of Representatives or the Senate having legislative jurisdiction under the rules of the House of Representatives or Senate, respectively, over the matter concerned.March 2, 2020Reported with an amendment